We conclude that the documentation before us demonstrates
                    that Kolias poses a substantial threat of serious harm to the public, and
                    that her immediate temporary suspension is warranted under SCR
                    102(4)(a). Accordingly, we hereby order attorney Marina E. Kolias
                    temporarily suspended from the practice of law pending the resolution of
                    formal disciplinary proceedings against her.
                                   We further conclude that Kolias's handling of funds should be
                    restricted. Accordingly, pursuant to SCR 102(4)(a), (b), and (c), we impose
                    upon Kolias the following conditions:
                                   1. Kolias is precluded from accepting new cases and is
                    precluded from continuing to represent existing clients, effective
                    immediately upon service of this order;
                                   2. All proceeds from Kolias's practice of law and all fees and
                    other funds received from or on behalf of her clients shall, from the date of
                    service of this order, be deposited into a trust account from which no
                    withdrawals may be made by Kolias except upon written approval of bar
                    counsel; and
                                   3. Kolias is prohibited from withdrawing any funds from any
                    and all accounts in any way relating to her law practice, including but not
                    limited to her general and trust accounts, except upon written approval of
                    bar counsel.




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    •" •
                              The state bar shall immediately serve Kolias with a copy of
                   this order. Such service may be accomplished by personal service,
                   certified mail, delivery to a person of suitable age at Kolias's place of
                   employment or residence, or by publication.' Kolias shall comply with the
                   provisions of SCR 115.
                              It is so ORDERED.



                                                                                   J.
                                                              Gibbons




                                                               Ow
                                                              Saitta
                                                                        p




                   cc: David A. Clark, Bar Counsel
                        Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                        Kimberly K, Farmer, Executive Director, State Bar of Nevada
                        Michael J. Warhola, LLC
                        Perry Thompson, Admissions Office, United States Supreme Court




                         "When served on either Kolias or a depository in which she
                   maintains an account, this order shall constitute an injunction against
                   withdrawal of the proceeds except in accordance with the terms of this
                   order. See SCR 102(4)(b).

SUPREME COURT
        OF
     NEVADA
                                                                   3
(0) 1947A

                REEMEEN        [INEf4EUMMI   EGUNENSNIfi   WARM=